DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/4/2022 has been entered. Amended Claims 1 and 4 have been noted. Claims 1, 2, 4-8, 10, 12, 14-15 and 17-19 are currently pending while Claim 8 is withdrawn. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 1, line 9, change “the stepped pressed portion” to -- the stepped pressed portions -- (or equivalent)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2, 4-8, 10, 12, 14-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 now recites the limitation “wherein the ink-jet printing layer includes separated parts that are corresponding to the stepped pressed portions respectively” which is considered indefinite because it is unclear what constitutes “corresponding to” in this context. It is unclear if the separated parts correspond in number to the stepped pressed portions, if each separated part has a shape that corresponds to a shape of the stepped pressed portions, if a location of each separated part corresponds to a location of the stepped pressed portions, or if this limitation means something else altogether. Note that the specification fails to clarify this distinction. The metes and bounds of Claim 1 are consequently unclear. 
	Claims 2, 4-8, 10, 12, 14-15 and 17-19 are rejected due to their dependency on Claim 1. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7, 10, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2012/0297621 A1) (hereinafter “Kuo”) in view of Claydon et al. (US 5,699,932) (hereinafter “Claydon”). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action, Kuo teaches of an exterior case (22) for a hot water unit, which is formed by using a metal sheet part and is used to accommodate a hot water device (12) for generating or storing hot water therein (see at least [0019]-[0021] and Figs. 1, 4) the exterior case, comprising:
	coated films (120) (see at least [0032] and Fig. 2-4);
	wherein the coated films include an ink-jet printing layer (via “on-line inkjet printing”) and the ink-jet printing layer represents at least any of letters, symbols, figures, and patterns (see at least [0032] and Figs. 2-4).
	Kuo fails to explicitly teach of stepped pressed portions that are obtained by the metal sheet part being partially formed into concave shapes or convex shapes, that the coated films are provided on a bottom surface of the stepped pressed portion or provided on a top surface of the stepped pressed portion, and that the ink-jet printing layer is positioned at a region with a step difference from other regions in the metal sheet part.
	Claydon discloses a relatable metal exterior casing (Fig. 17) that may be used to form a “metal container” (see at least Abstract and Figs. 2, 3 and 17). Claydon teaches that the casing comprises stepped pressed portions (each “panel” (13) that is adjacent to “groove” (12)) that is obtained by the metal sheet casing being partially formed into concave shapes or convex shapes (“convex” shapes - see at least Col. 5 lines 1-21 and Figs. 2, 3 and 17). Claydon also teaches of applying a printed film “logo” onto the stepped pressed portions (13) such that the printed film “logo” is disposed on a top surface of the stepped pressed portion (central flat surface of stepped press portion (13) that the center of the “logo” is disposed on as shown in Fig. 17). Thus, Claydon teaches that the printed layer of the “logo” is positioned at a region with a step difference from other regions in the metal sheet part (the printed layer of the “logo” is positioned offset from at least “groove” (12) in the outer radial direction and accordingly has a “step difference” relative to groove (12)). Claydon teaches that stepped pressed portions of this type are advantageous because they “strengthen” the casing (see at least Col. 2 lines 28-42) and that it is advantageous to apply the printed layer of the “logo” onto the stepped pressed portion because doing so emphasizes “features of decoration” of the logo and may be used to “assist recognition of the blind” (see at least Col. 2 lines 28-42, Col. 7 lines 38-46 and Fig. 17).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the exterior case taught by Kuo which already displays information on the side of the casing via the coated films by disposing the displayed information on convex stepped pressed portions as taught by Claydon. Doing so would have enhanced the strength of the casing (via the structure of the stepped pressed portions) and would have emphasized “features of decoration” of the coated films such that it would be easier for a visually impaired user to see. Note that such modification would have necessarily resulted a configuration wherein the coated films already taught by Kuo would be provided on a top surface of the stepped pressed portions as taught by Claydon. 
Furthermore, Kuo and Claydon fail to explicitly teach of an embodiment wherein the ink-jet printing layer is not provided on a side wall surface of each of the stepped pressed portions since Claydon teaches that the ink-jet printing layer, which is provided on the top surface of each stepped pressed portion, also has a small portion that is provided on a side wall surface of each stepped pressed portion (convex portion of stepped press portions (13) adjacent to “groove” (12) that the edge of the “logo” is disposed on as shown in Fig. 17). However, merely reconfiguring the size and/or shape of the existing ink-jet printing layer to make it fit completely on the top surface as opposed to fitting on the top surface and partially on the side surface would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that configuring the size and/or shape of the ink-jet printing layer to make it fit completely on the top surface as opposed to fitting on the top surface and partially on the side surface of each stepped pressed portion is not critical to the invention and that using an ink-jet printing layer that is disposed only on the top surface as opposed to using an ink-jet printing layer that is disposed on the top surface and partially on the side surface does not serve any advantage, particular purpose, or solve a stated problem since the instant application discloses embodiments that work equally as well as the claimed invention that have the ink-jet printing layer (4) disposed on the top or bottom surface of each stepped pressed portion in addition to on the side surface of each stepped pressed portion (see at least [0040] and Figs. 5a, 5b of the instant application). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Claydon teaches of an embodiment wherein the ink-jet printing layer, which is provided on the top surface of each stepped pressed portion, also has a small portion that is provided on a side wall surface of each stepped pressed portion which the instant application discloses as being an alternative that works equally as well as the embodiment claimed wherein “the ink-jet printing layer is not provided on a side wall surface of each of the stepped pressed portions”.
	Therefore, it would have been prima facie obvious to modify the combined apparatus of Kuo and Claydon by reconfiguring the size and/or shape of the existing ink-jet printing layer to make it fit completely on the top surface of each stepped pressed portion as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
	Furthermore, Kuo and Claydon fail to explicitly disclose an embodiment wherein the ink-jet printing layer includes a plurality of separated parts that are corresponding to the stepped pressed portions respectively (note that the limitation “separated parts that are corresponding to the stepped pressed portions respectively” is being interpreted as separated parts corresponding in number to the number of stepped pressed portions respectively). However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, Claydon teaches of a printed layer (“logo”) that has at least one part (the “Logo” as is shown in Fig. 17) that is disposed on one of the stepped pressed portions (see at least Col. 7 lines 38-46 and Fig. 17) and Claydon teaches that the part on the stepped pressed portion “may be particularly attractive to the customer to emphasize brand image and may also be used to assist recognition by the blind or partially sighted consumer” (see at least Col. 7 lines 38-46 and Fig. 17). Thus, merely duplicating the existing at least one part (the “Logo” as is shown in Fig. 17) that is disposed on one of the stepped pressed portions (see at least Col. 7 lines 38-46 and Fig. 17) as taught by Claydon such that each of the existing stepped pressed portions would have its own printed layer part would have produced the expected result of enhancing the visibility of the image. Thus, it clear that duplicating the existing at least one part (the “Logo” as is shown in Fig. 17) that is disposed on one of the stepped pressed portions (see at least Col. 7 lines 38-46 and Fig. 17) as taught by Claydon such that each of the existing stepped pressed portions would have its own printed layer part would not have produced a new and unexpected result. 
                Therefore, it would have been further prima facie obvious to modify the combined apparatus taught by Kuo and Claydon by duplicating the existing at least one part taught by Claydon (the “Logo” as is shown in Fig. 17) that is disposed on one of the stepped pressed portions (see at least Col. 7 lines 38-46 and Fig. 17 of Claydon) such that each of the existing stepped pressed portions would have its own respective printed layer part as claimed since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 2, Kuo also teaches that the metal sheet part comprises an exterior case main body with at least one surface formed as an opening portion (137) (see at least [0036] and Figs. 1, 4); and of a cover body (the body of element (14) as shown in Fig. 1 that covers the opening that element (24) is disposed through) that is attached to the exterior case main body such that the cover body blocks the opening portion (see at least [0021] and Fig. 1), and the combination of Kuo and Claydon also teaches that the stepped press portion and the coated films, including the ink-jet printing layer, are provided on the exterior case main body (see at least Fig. 4 of Kuo, Fig. 17 of Claydon and the rejection for Claim 1). The combination of Kuo and Claydon accordingly meets the limitations of Claim 2 as claimed. 

	Regarding Claim 4, the combination of Kuo and Claydon also teaches that the coated films have a color hue that is different from a color hue of an outer surface of a circumferential portion of the stepped pressed portions (since the coated films have a different color hue than (at least) the “color coat” of the tank as taught by Kuo which would be on the circumferential portion of the stepped pressed portions in the combined apparatus (see at least [0009] and Figs. 2-4 of Kuo and the rejection for Claim 1 above)).

	Regarding Claim 5, Kuo also teaches of a transparent paint layer that covers the ink-jet printing layer (“clear top coat”) (see at least [0009]). 

	Regarding Claim 7: Kuo also teaches of a hot water unit (10) (see Fig. 1) that comprises exterior case (22) and the combination of Kuo and Claydon teaches the exterior case for a hot water unit according to claim 1 (see the rejection for Claim 1). Thus, the combination of Kuo and Claydon accordingly teach of a water unit that comprises the exterior case for a hot water unit “according to claim 1” as claimed (see the rejection for Claim 1 above). 

	Regarding Claim 10, the combination of Kuo and Claydon also teaches that the coated films have a color hue that is different from a color hue of an outer surface of a circumferential portion of each of the stepped pressed portion (since the coated films have a different color hue than (at least) the “color coat” of the tank as taught by Kuo which would be on the circumferential portion of each stepped pressed portion in the combined apparatus (see at least [0009] and Figs. 2-4 of Kuo and the rejection for Claim 1).

	Regarding Claims 12 and 14, Kuo also teaches of a transparent paint layer that covers the ink-jet printing layer (“clear top coat”) (see at least [0009]). 

	Regarding Claim 19: Kuo also teaches of a hot water unit (10) (see Fig. 1) that comprises exterior case (22) and the combination of Kuo and Claydon teaches the exterior case for a hot water unit according to Claim 2 (see the rejection for Claim 2). Thus, the combination of Kuo and Claydon accordingly teaches of a hot water unit that comprises the exterior case for a hot water unit according to Claim 2 as claimed.  

Claims 6, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Claydon further in view of Dalisay et al. (US 2015/0266334 A1) (hereinafter “Dalisay”).  
	Regarding Claim 6, Kuo and Claydon teach the exterior case of Claim 1 (see the rejection for Claim 1) wherein the stepped pressed portions represent letters, symbols, figures, or patterns (as is shown via the “Logo” within the stepped pressed portions taught by Claydon - see Fig. 17 of Claydon and the rejection for Claim 1 above).  
	Kuo and Claydon fail to explicitly teach that the letters, symbols, figures, or patterns are represented in a three-dimensional manner. However, doing so is known in the art. 	
	Dalisay discloses a relatable process and apparatus for printing and securing three-dimensional patters (250) on non-fibrous substrates (110) (see at least Abstract, [0050] and Figs. 5A, 5B). Dalisay teaches of printing (at least) letters in a three-dimensional form onto the non-fibrous substrate (see at least [0027], [0050]-[0051] and Figs. 5A, 5B) and teaches that it is advantageous to do so because the three-dimensional letters form “a stable and durable 3D decorative pattern” (see at least [0050] and Fig. 5A).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus of Kuo and Claydon by configuring the existing letters, symbols, figures, or patterns that are already printed in each stepped pressed portion to be represented in a three-dimensional manner based on the teachings of Dalisay.
Doing so would have formed a stable and durable 3D decorative pattern that would have (at least) enhanced the appearance of the apparatus. Note that such modification would have necessarily resulted in the invention as claimed.

Regarding Claims 15, 17 and 18: Kuo and Claydon teach the exterior case of each of Claims 2, 4 and 5 (see the rejections for Claims 2, 4 and 5 above) wherein each stepped pressed portion represent letters, symbols, figures, or patterns (as is shown via the “Logo” within each stepped pressed portion taught by Claydon - see Fig. 17 of Claydon and the rejection for Claim 1 above).  
	Kuo and Claydon fail to explicitly teach that the letters, symbols, figures, or patterns are represented in a three-dimensional manner. However, doing so is known in the art. 	
	Dalisay discloses a relatable process and apparatus for printing and securing three-dimensional patters (250) on non-fibrous substrates (110) (see at least Abstract, [0050] and Figs. 5A, 5B). Dalisay teaches of printing (at least) letters in a three-dimensional form onto the non-fibrous substrate (see at least [0027], [0050]-[0051] and Figs. 5A, 5B) and teaches that it is advantageous to do so because the three-dimensional letters form “a stable and durable 3D decorative pattern” (see at least [0050] and Fig. 5A).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined apparatus of Kuo and Claydon by configuring the existing letters, symbols, figures, or patterns that are already printed in each stepped pressed portion to be represented in a three-dimensional manner based on the teachings of Dalisay.
Doing so would have formed a stable and durable 3D decorative pattern that would have (at least) enhanced the appearance of the apparatus. Note that such modification would have necessarily resulted in the invention as claimed in each of Claims 15, 17 and 18.

Response to Arguments
The arguments filed 8/4/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that amended Claim 1 is now distinguished from the previously relied upon prior art and contends that the new limitation of “wherein the ink-jet printing layer includes separated parts that are corresponding to the stepped pressed portions respectively” is non-obvious over the previously relied upon prior art references of Kuo and Claydon. 

	This argument is not persuasive because the new limitation in Claim 1 would have been obvious over the previously relied upon prior art references of Kuo and Claydon (as is presented above in the rejection for Claim 1).
                In the instant case, Claydon teaches of a printed layer (“logo”) that has at least one part (the “Logo” as is shown in Fig. 17) that is disposed on one of the stepped pressed portions (see at least Col. 7 lines 38-46 and Fig. 17) and Claydon teaches that the part on the stepped pressed portion “may be particularly attractive to the customer to emphasize brand image and may also be used to assist recognition by the blind or partially sighted consumer” (see at least Col. 7 lines 38-46 and Fig. 17). Thus, merely duplicating the existing at least one part (the “Logo” as is shown in Fig. 17) that is disposed on one of the stepped pressed portions (see at least Col. 7 lines 38-46 and Fig. 17) as taught by Claydon such that each of the existing stepped pressed portions would have its own printed layer part would have produced the expected result of enhancing the visibility of the image. Thus, it clear that duplicating the existing at least one part (the “Logo” as is shown in Fig. 17) that is disposed on one of the stepped pressed portions (see at least Col. 7 lines 38-46 and Fig. 17) as taught by Claydon such that each of the existing stepped pressed portions would have its own printed layer part would not have produced a new and unexpected result. 
                Therefore, it would have been further prima facie obvious to modify the combined apparatus taught by Kuo and Claydon by duplicating the existing at least one part taught by Claydon (the “Logo” as is shown in Fig. 17) that is disposed on one of the stepped pressed portions (see at least Col. 7 lines 38-46 and Fig. 17 of Claydon) such that each of the existing stepped pressed portions would have its own respective printed layer part as claimed since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. Therefore, Claim 1 is still too broad to overcome the previously relied upon prior art references of Kuo and Claydon.
	It is recommended that Applicant further amend the claims to include additional structural features and/or limitations (potentially relating to stepped pressed portion structure, shape and/or location) to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerner (US 2004/0112887 A1) is considered relevant to this application in terms of structure and use. 
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        11/10/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762